DETAILED ACTION
Claims 1, 3, 4, 8, 9, 12-15, 17, 18, 20, 22-24, 27-29, 31, and 32 are presented for examination. Claims 1, 14, and 27 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
No new grounds of rejection are presented herein.
Response to Arguments
Applicant's remarks filed 7 October 2022 have been fully considered and Examiner’s response is as follows:
Regarding Drawing Objections:
Applicant remarks page 8 argues:
Regarding the objections to the drawings, please note that a replacement drawing sheet, filed herewith, contains amendments to the flow diagram that now provide suitable descriptive legends for understanding the drawings. 
The submission filed on 7 October 2022 did not include any replacement drawing sheets or amendments to the drawings.
Accordingly, Examiner is maintaining the objection to the drawings.

Regarding §102/103:
Applicant remarks page 10 argues:
The Office Action indicates that these limitations are disclosed in FIGS 4, and states that each figure has "time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses." However, this is not a disclosure of a difference between T(1) and T(2) as illustrated by the informal sketch above. It may possibly be further described, in a non-limiting manner, that T(1) is a time interval between two inputs, with T(2) being a time interval between two outputs. Harmer merely discloses time intervals with a start and a stop time. Not a time interval between two start times and a time interval between two stop times.
Harmer does not disclose or suggest measuring a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface, measuring a time interval T(2) between when the control signal is received at the bottom hole assembly and when a resulting change is detected at the bottom hole assembly, and calculating a time interval T based on a difference between the T(1) and T(2) time intervals. Therefore, Harmer cannot anticipate claim 15
This argument is unpersuasive.
Examiner further cites to Harmer column 12 lines 24-28 which disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.” Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
In particular, a response is the resulting change. Measuring the response is calculating a respective time interval T based on a difference between the start of the sequence and the response(s) to the sequence performed by the drilling system. Furthermore, the measured response explicitly measures the timing (in addition to the magnitude) as indicated by figure 4 time axis.
The detail recited in the claim overall amounts to reciting what a response is, i.e. there is an initial signal/action and then at a later time there is some change caused by the initial signal/action. Identifying in the claim that these occur at different labeled times T(1), T(2), over an interval T, does not change this or recite something patentably distinct from the taught measurement of the response by measuring both at the surface and downhole.
Applicant repeats the above argument again regarding claim 28. Examiner’s response is the same as above.
Drawings
The drawings received on 3 February 2022 are objected to because: 
37 CFR 1.84(o), states:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Figure 2 is a series of blank unlabeled boxes. There is no information or text with respect to the steps performed in figure 2. Examiner is requiring suitable descriptive legends be added as they are necessary for understanding the drawing. Corresponding description from the Specification should be used in order to avoid adding new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17, 18, 20, 23, 24, 28, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 11,215,045 B2 Harmer [herein “Harmer”].
Claim 15 recites “15. A method for a subterranean drilling operation.” Harmer column 1 lines 15-17 disclose “In hydrocarbon exploration industries, models of physical response of a drilling system may be used in the planning phase of a drilling operation.” A hydrocarbon drilling operation is a subterranean drilling operation.
Claim 15 further recites “comprising:… adjusting a wellbore parameter at the surface of a subterranean formation.” Examiner is interpreting “wellbore parameter” in light of Specification paragraph 16. While not lexicographically defined by the examples discussed in Specification paragraph 16, “wellbore parameter” is interpreted to encompass at least the specific examples of Specification paragraph 16. In particular, Specification paragraph 16 “altering … a speed of the drill string.” See also dependent claim 8. Parent claim 1 is interpreted as encompassing at least the specific embodiments of its corresponding dependent claims, including dependent claim 8.
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is altering a speed of the drill string.
Harmer column 9 lines 19-24 disclose:
In 304, one or more automated sequences can be selected and scheduled to characterize the drilling system responses during a portion of the drilling operations. In some embodiments, for example, the automated sequences may be a series of operations, over a period of time, that vary one or more operating parameters of the drilling operation.
A sequence that varies an operating parameter of the drilling operation is adjusting at least one wellbore parameter.
Claim 15 further recites “comprising: transmitting a control signal from a surface of a subterranean formation to a bottom hole assembly of a drill string in a wellbore; … measuring a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface; measuring a time interval T(2) between when the control signal is received at the bottom hole assembly and when a resulting change is detected at the bottom hole assembly; and calculating a time interval T based on a difference between the T(1) and T(2) time intervals.” Harmer figures 4 each have time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses. This difference in recorded time of the outputs from the inputs is a respective time interval defined by a respective start and stop T(1) and T(2) times. See also Harmer column 7 lines 23-26 discussion of timestamps and sensor data aligned with drilling parameters. The corresponding profiles of Harmer figures 4 show many such time intervals.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.”
Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
In particular, a response is the resulting change. Measuring the response is calculating a respective time interval T based on a difference between the start of the sequence and the response(s) to the sequence performed by the drilling system. Furthermore, the measured response explicitly measures the timing (in addition to the magnitude) as indicated by figure 4 time axis.
Claim 17 further recites “17. The method of claim 15, further comprising calculating a friction value FV of the wellbore based on the time interval T.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a friction value based on the corresponding timed sensor data.
Claim 18 further recites “18. The method of claim 17 further comprising: adjusting a control parameter of the subterranean drilling operation in view of the friction value FV.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 18 further recites “wherein adjusting the control parameter adjusts at least one operation selected from a group consisting of: tracking rotational orientation of a portion of a face of a drill bit; adjusting a wellbore fluid flow rate; adjusting a drill string rotational speed; determining movements of the drill string to reduce friction in the drill string; adjusting tool face orientation; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a drill string rotational speed.”
Harmer column 14 lines 11-14 disclose “the calibrated models may be used to govern how the drilling system is controlled (how motion inputs are made at surface: pumping, rotating and block movements) to safely maximize drilling performance and efficiency.” Governing control of rotating motion is adjusting a drill string rotational speed.
Claim 20 further recites “20. The method of claim 17, wherein determining the friction value FV of the wellbore occurs at successive pipe joint operations.” Harmer column 8 lines 21-26 disclose:
the control system 100 may be aware of the changes taking place during drilling operations (e.g. the drill string 160 getting longer). In response to the changes, the control system 100 may automatically update the automated sequences in accordance with the evolving well construction.
The drill string getting longer is one or more pipe segments being added to the drill string. Automatically updating the sequence is recalculating corresponding friction values. Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is calculating a friction value.
Claim 20 further recites “and wherein a friction model of the wellbore is developed incrementally as each of the successive pipe joint operations is performed.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 23 further recites “23. The method of claim 15, wherein the wellbore parameter is selected from a group consisting of: axial movement of the drill string; rotational movement of the drill string; rotational speed of the drill string; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a rotational speed of the drill string.”
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is adjusting a rotational speed of the drill string.
Claim 24 further recites “24. The method of claim 23, wherein the rotational speed of the drill string is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string, wherein adjusting the axial movement of the drill string comprises raising the drill string, lowering the drill string, or a combination thereof.” In claim 23 above Examiner selected the alternative of “adjusting a rotational speed of the drill string.” Accordingly only the claim language “wherein the rotational speed of the drill is 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string” is relevant to Examiner’s current claim mapping in this rejection.
Harmer column 13 lines 40-42 disclose “as the drill string 160 increases in length, it may take more time for the rotational speed to stabilize downhole after startup.” Startup is when the RPM is 0 before the startup. Startup and time for the downhole rotational speed to stabilize is an adjustment of the rotational speed of the drill string.
Claim 24 further recites “wherein adjusting the rotational speed of the drill string is performed along an input torque profile that is predetermined or an input speed profile that is predetermined.” From the above list of alternatives the Examiner is selecting “a predetermined, input speed profile.”
Harmer column 10 line 23 discloses “varying the rotational speed.” See also Harmer column 9 lines 19-24 discussed above regarding Harmer’s “automated sequence.” Harmer figure 4D shows an example “rotational speed (input)” sequence which is a predetermined input speed profile.
Harmer column 1 lines 36-37 disclose “a pre-defined sequence to calibrate a torque and drag model.”
Claim 24 further recites “and wherein the bottom hole assembly is adapted to detect and measure a received torque profile or a received speed profile from the drill string.” Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.” Downhole includes the bottom hole assembly. See Harmer column 4 lines 58-61.
Harmer column 7 lines 18- disclose “The sensor data 140, 142, and 144 may include … drilling parameters (e.g., depth, hook load, torque, etc.).” Torque sensor data is measuring a torque.
Claim 28 recites “28. A system for conducting a subterranean operation.” Harmer column 1 lines 15-17 disclose “In hydrocarbon exploration industries, models of physical response of a drilling system may be used in the planning phase of a drilling operation.” A hydrocarbon drilling operation is a subterranean drilling operation.
Claim 28 further recites “comprising: a wellbore friction modeling system comprising: a logic device.” Harmer column 4 lines 21-23 disclose “The control system 100 may include a rig computing resource environment 105, which may be located onsite at the drilling rig 102.” Harmer column 14 lines 43-44 disclose “processors 504, which is (or are) connected to one or more storage media 506.” Processors are logic devices.
Claim 28 further recites “configured to: … initiate an adjustment of a wellbore parameter at the surface, such that the adjustment of the wellbore parameter causes a resultant change of the wellbore parameter at the bottom hole assembly.” Examiner is interpreting “wellbore parameter” in light of Specification paragraph 16. While not lexicographically defined by the examples discussed in Specification paragraph 16, “wellbore parameter” is interpreted to encompass at least the specific examples of Specification paragraph 16. In particular, Specification paragraph 16 “altering … a speed of the drill string.” See also dependent claim 8. Parent claim 1 is interpreted as encompassing at least the specific embodiments of its corresponding dependent claims, including dependent claim 8.
Harmer column 10 line 23 discloses “varying the rotational speed.” Varying the rotational speed is altering a speed of the drill string.
Harmer column 9 lines 19-24 disclose:
In 304, one or more automated sequences can be selected and scheduled to characterize the drilling system responses during a portion of the drilling operations. In some embodiments, for example, the automated sequences may be a series of operations, over a period of time, that vary one or more operating parameters of the drilling operation.
A sequence that varies an operating parameter of the drilling operation is adjusting at least one wellbore parameter.
Claim 28 further recites “configured to: initiate transmission of a control signal from a surface of a subterranean formation to a bottom hole assembly, … calculate a time interval T(1) between when the control signal is transmitted at the surface and when the wellbore parameter is adjusted at the surface, and calculate a time interval T(2) between when the control signal is received at the bottom hole assembly and when the resultant change in the wellbore parameter is detected at the bottom hole assembly; and calculate a time interval T based on a difference in the time intervals T(1) and T(2).” Harmer figures 4 each have time on the x-axis. This shows corresponding times for the respective input parameter adjustment(s) and corresponding output responses. This difference in recorded time of the outputs from the inputs is a respective time interval defined by a respective start and stop T(1) and T(2) times. See also Harmer column 7 lines 23-26 discussion of timestamps and sensor data aligned with drilling parameters. The corresponding profiles of Harmer figures 4 show many such time intervals.
Harmer column 12 lines 24-28 disclose “The control system 100 may measure the responses to the sequence performed by the drilling system, for example, using one or more of the sensors 122, 128, and 134 located both at the surface and downhole.”
Furthermore, Harmer column 16 claim 5 discloses a starting and stopping point of the sequence.
In particular, a response is the resulting change. Measuring the response is calculating a respective time interval T based on a difference between the start of the sequence and the response(s) to the sequence performed by the drilling system. Furthermore, the measured response explicitly measures the timing (in addition to the magnitude) as indicated by figure 4 time axis.
Claim 29 further recites “29. The system of claim 28, wherein the logic device is further configured to calculate a friction value FV of a wellbore based on the time interval T.” Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is determining a friction value based on the corresponding timed sensor data.
Claim 29 further recites “and to adjust a control parameter of the subterranean operation in view of the friction value FV.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes. Modifying the operational parameters of the drilling operation is adjusting a control parameter of the subterranean drilling operation in view of the updated models with corresponding friction value(s).
Claim 31 further recites “31. The system of claim 29, wherein the control parameter is selected from a group consisting of: tracking rotational orientation of a portion of a face of a drill bit; adjusting a wellbore fluid flow rate; adjusting a rotational speed of a drill string; determining movements of the drill string to reduce friction in the drill string; adjusting tool face orientation; or a combination thereof.” From the above list of alternatives the Examiner is selecting “adjusting a rotational speed of a drill string.”
Harmer column 14 lines 11-14 disclose “the calibrated models may be used to govern how the drilling system is controlled (how motion inputs are made at surface: pumping, rotating and block movements) to safely maximize drilling performance and efficiency.” Governing control of rotating motion is adjusting a rotational speed of a drill string.
Claim 32 further recites “32. The system of claim 29, wherein the logic device is further configured to calculate the friction value FV of the wellbore at successive pipe joint operations.” Harmer column 8 lines 21-26 disclose:
the control system 100 may be aware of the changes taking place during drilling operations (e.g. the drill string 160 getting longer). In response to the changes, the control system 100 may automatically update the automated sequences in accordance with the evolving well construction.
The drill string getting longer is one or more pipe segments being added to the drill string. Automatically updating the sequence is recalculating corresponding friction values. Harmer column 12 lines 56-57 disclose “This may be used to calibrate friction models.” Calibrating a friction model is calculating a friction value.
Claim 32 further recites “and to model a friction profile of the wellbore based on the friction value FV calculated at each successive pipe joint operation.” Harmer column 8 lines 36-41 disclose:
The measured and recorded responses may be used to update models of the drilling system and modify the operational parameters of the drilling operations. The system 100 may automatically link measured and recorded responses back into the setup/calibration of real-time models.
Updating the models and calibrating real-time models is building corresponding friction models based on incremental changes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harmer as applied to claim 15 above, and further in view of US 2013/0032407 A1 Edbury, et al. [herein “Edbury”].
Claim 22 further recites “22. The method of claim 15, wherein the control signal is selected from a group consisting of: an acoustic signal; axial motion of the drill string; a pressure pulse in a fluid in the wellbore; stopping flow of fluid in the wellbore; starting flow of fluid in the wellbore; adjusting flow of fluid in the wellbore; an electrical signal; a communication signal; a communication message; or a combination thereof.” Harmer column 4 lines 45-51 disclose:
equipment for performing operations of the drilling rig 102, and may be monitored and controlled via the control system 100, e.g., the rig computing resource environment 105. … sending control processes to the rig
But Harmer does not explicitly disclose how the control process are sent or communicated by the control system; however, in analogous art of controlling a drilling operation, Edbury paragraph 71 lines 6-9 teach “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harmer and Edbury. One having ordinary skill in the art would have found motivation to use a control system and controllers with data transmission capabilities for the advantageous purpose of using conventional forms of data transmission for a drilling rig. See Edbury paragraph 71.
Allowable Subject Matter
Claims 1, 3, 4, 8, 9, and 12-14 are allowed.
Examiner previously presented a statement for the reasons for allowance in the office action dated 7 July 2022. For convenience, that statement on reasons for allowance is repeated here::
US patent 11,215,045 B2 Harmer [herein “Harmer”] figure 4A has torque as one of the outputs. Harmer column 7 lines 18- disclose “The sensor data 140, 142, and 144 may include … drilling parameters (e.g., depth, hook load, torque, etc.).” Torque sensor data is measuring a torque. But Harmer fails to teach estimating a trapped torque.
US patent 10,400,570 B2 Erge, et al. [herein “Erge”] column 1 lines 50-51 teaches “torque and drag plots are used for operational analysis.” Erge column 6 lines 45-51 teach using a variety of parameters including “initial peak torque on startup of rotation of the drill string … to determine the likelihood of the drill string becoming stuck in the well bore.” But Erge fails to teach a trapped torque.
US 2013/0032407 A1 Edbury, et al. [herein “Edbury”] paragraph 98 teaches “With the bit on bottom drilling, as the drill pipe RPM is set to zero, the torque trapped in the string rotates the BHA to the right until the torque in the string at the surface is balanced with the reactive torque from the motor trying to rotate the BHA the opposite direction.” This is a description of the effects caused by the trapped torque and a method of balancing the torque. However, removing the trapped torque is not using a friction model to estimate a trapped torque.
US patent 10,851,640 B2 Gillan [herein “Gillan”] column 3 lines 11-16 teach:
calculate a rotational displacement to remove the trapped torque using data detected and obtained during a rotary drilling process. Based on the calculated rotational displacement, the system may determine the amount of reverse rotation required to reduce or remove trapped torque
Gillan column 11 lines 8-9 teach that a steady-state torque reached after startup represents an amount of trapped torque in the drill string. But Gillan fails to teach a friction model and thus fails to teach analyzing a friction model to estimate the trapped torque.
But none of the references taken either alone or in combination with the prior art of record disclose “analyzing the friction model to estimate trapped torque” in combination with the remaining elements and features of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        6 December 2022